Citation Nr: 0734046	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
May 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2003 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's currently diagnosed hypertension is not 
shown to be causally or etiologically related to service or 
to his service-connected diabetes.

2.  The veteran's diabetes does not require the regulation of 
activities. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

2.  The criteria for a rating in excess of 20 percent, for 
diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in January 2003, May 2004, and 
October 2005, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claims, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2003 and October 2005, he was afforded 
formal VA examinations.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.  

Background & Analysis

I.  Hypertension

The veteran contends that his hypertension is related to 
service.  More specifically, the veteran contends that his 
hypertension is caused by his service-connected diabetes. 

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular disease, including hypertension, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Service medical records are negative for complaint, 
diagnosis, or treatment of hypertension.  Private medical 
records indicate that the veteran was diagnosed with 
hypertension as early as January 1992.  At a March 2003 VA 
examination, the veteran indicated that he had been diagnosed 
with hypertension 15 years prior (i.e., 1988).  In any event, 
the evidence shows that the veteran was not diagnosed as 
hypertensive until at least 19 years following his military 
discharge.  

The March 2003 VA examiner diagnosed the veteran as having 
hypertension without cardiomegaly. He opined the veteran's 
hypertension was not secondary to diabetes, as both 
conditions were diagnosed concurrently 15 years ago.  

Private medical records from James A, Stoever, D.O., dated 
from February 2003 to July 2005, reflect consistent diagnoses 
of essential (i.e., primary) hypertension.  Additional 
private and VA medical records show continued treatment for 
hypertension, but do not denote that the condition is related 
to the veteran's military service, or is secondary to his 
service-connected diabetes.  

A second VA examination was conducted in October 2005.  At 
that time, the veteran reported that his diabetes resulted in 
high blood pressure, and that the problem has been present 
for several years.  The examiner diagnosed the veteran has 
having hypertension and stated that he did not have a non-
diabetic condition that was aggravated by his diabetes.  He 
specifically opined that that the veteran did not have any 
heart complications secondary to his diabetes.  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
hypertension.  There is no relationship shown by the evidence 
of record between the veteran's hypertension and his military 
service, or his service-connected diabetes.  The VA examiner 
specifically denied the existence of any complication arising 
from the veteran's diabetes.  Furthermore, his private 
physician diagnosed his heart condition as essential 
hypertension.  Accordingly, the Board concludes that service 
connection for hypertension is not established by the 
evidence of record and the veteran's claim must be denied.

While the Board has denied service connection for 
hypertension, the Board does not question the sincerity of 
the veteran's conviction that his condition is related to 
service or his service-connected diabetes; however, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer or suggest a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
hypertension and service or service-connected diabetes, there 
is no basis upon which to establish service connection for 
these claims.

II.  Diabetes Mellitus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 20 percent rating for diabetes mellitus is assigned where 
there is a requirement for insulin, restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
for diabetes mellitus is assigned where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is warranted where there is a 
requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

The veteran filed his claim for an increased disability 
rating for diabetes in April 2005.  VA medical records, dated 
from December 2001 to July 2006, reflect that the veteran had 
ongoing treatment for his diabetes, including insulin therapy 
and a restricted diet.  However, there is no indication that 
the veteran's treatment included regulation of activities.  

A VA examination was conducted in August 2005.  At that time, 
the veteran reported that his diabetes treatment included 
diet control; insulin injections; and the medications 
Glucophage, Avandia, and Amaryl.  The examiner opined that 
the veteran's diabetes did not cause any complications or any 
restriction of activities.

The file also contains a letter from the veteran's private 
physician, James A Stoever, D.O., dated in February 2006.  
Dr. Stoever stated that while the veteran's activity was 
limited by orthopedic problems, any activity was encouraged.  
He also indicated that "a modified diet and whatever 
activity [the veteran] was capable of performing in addition 
to his insulin therapy, was used to treat his diabetes."

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the weight of the evidence is against the 
assignment of an evaluation in excess of 20 percent for the 
veteran's diabetes.  As noted above, "regulation of 
activities" is defined as the avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.120. 
Diagnostic Code 7913.  A review of the evidence fails to show 
that the veteran has been prescribed any "regulation of 
activities" which conformed to this definition.  Thus, a 
basis upon which to grant an evaluation in excess of 20 
percent for diabetes has not been presented and the appeal is 
denied.  

The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Furthermore, the Board has no reason to 
doubt that the veteran's service-connected diabetes limits 
his efficiency in certain tasks.  However, the evidence of 
record is not indicative of an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).


ORDER

Service connection for hypertension is denied.

A rating in excess of 20 percent for diabetes is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


